DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, applicant states “two sides of a third gear…” it is unclear as to what the limitation of two sides is meant. For example, does two sides mean that at least 1 tooth of the gear engages the fourth gear (thereby both sides of the tooth are engaged within two teeth of the fourth gear), the third gear engages two different fourth gears (as seen by Figs.2-3), or are two different sides (i.e. left and right portion) of the third gear engage the fourth gear. For examination purposes the limitation “both sides” will be interpreted as being met so long as one tooth of the gear provides some engagement with the fourth gear.
Further to claim 1, applicant states the transmission wheel are arranged respectively on the sides of the fifth and sixth gear, and then later states the transmission wheels are on the sides 
Lastly to claim 1, the claim states the mechanism comprises a support frame with a first gear, driving wheel, and third gear. However, applicant then states such elements engage with other gears and transmission shafts. Thus, it becomes unclear if the remaining gears and transmission shafts are intended use or meant to be positively recited. For examination purposes these limitations will be interpreted as positively recited as it is believed that is what applicant desired. 
As to claim 3, applicant states that the outer diameter of the second gear is larger than that of the third gear. It is unclear if applicant is stating the outer diameter of the second gear is larger than the whole of the third gear, a specific type of diameter of the third gear (gears are known to be specified with multiple diameters), or in comparison to the outer diameter of the third gear. For examination purposes the limitation will be understood as the outer diameter of the third gear.
As to claims 8-9, applicant states “located at radial middle parts of the upper parts…” it is unclear what is meant by this limitation. Examiner believes this limitation is from a literal translation. It appears that applicant may mean that the shaft is located at a portion between and above the other shafts mentioned in the remaining portion of the claim (see Fig.2 of instant application). As, such the limitation will be interpreted thusly.
Claims 8-9 recites the limitation "the upper parts" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected for being dependent upon a previously rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 & 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN208853394U) in view of Garner (US1581400A), Kratt (US3641608A), and evidentiary references Illingworth (US20190086017A1), Jiang (US20180369874A1), Disbrow (US20070094820A1), and “Gears” by Chris Woodford (see attached NPL, hereafter NPL1).
As to claims 1 & 10, Li discloses a semiconductor furnace tube cleaning mechanism (abstract see also Fig.1): comprising a cleaning chamber (Fig.1 ref 1, i.e. washing tank) for the furnace tubes, two rotary shafts (Fig.1 ref 4) are provided side by side at a bottom portion of the inside of the cleaning chamber [0019], a drive motor (Fig.1 ref 2) is fixed on a side wall of the cleaning chamber, a driving end of the drive motor is connected to and drives the two rotary shafts by means of a transmission mechanism (Fig.1 ref 3), the transmission mechanism is a sprocket chain transmission mechanism [0021], a plurality of friction wheels (Fig.1 ref 5) are 
Garner discloses an art related pipe cleaning device (lines 10-15) that is adjustable for via a nut (Fig.1 ref 9, also lines 45-50). A single gear (Fig.1 ref 4) allows for connection to two gear sets (Fig.1 ref 3) for cleaning and movement of the pipe. Each of the two shafts has multiple friction wheels (Fig.2 ref 6) for cleaning and movement of the pipe. Providing more discs/friction wheels increases the rate of cleaning for pipes.
Kratt discloses an art related device for cleaning cylindrical surfaces (abstract), i.e. tubes (Col.1 lines 45-50) having a frame (Fig.1 ref 1). The device of Kratt comprises a driving wheel with a first gear (Fig.3 ref 23); a driven wheel with a second gear (Fig.1 ref 7) and a third gear (Fig.1 ref 8, sprockets read on gears as they are circular toothed implements for transmitting motion); the third gear engages with a fourth gear (Fig.1 ref 4) of a first transmission shaft (see Fig.1 ref 5 which connects to gear ref 4); the third gear is engaged on two sides (Fig.1 see chain drive ref 20 engaging both a top and side portion of third gear; a fifth gear (Fig.1 ref 9) of the first transmission shaft engaged with an sixth gear (Fig.1 ref 12) of a second transmission shaft (Fig.1 ref 15); ); a seventh gear (Fig.1 ref 11) of the first transmission shaft engages with a eighth gear (Fig.1 ref 11’) of a third transmission shaft (Fig.1 ref 5’). Kratt further discloses the possibility of multiple brushes for larger sized pipes that would have similar arrangement to that shown in Fig.1 (Col.2 line 65 to Col.3 line 5). Thus, increasing the number of brushes increases 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Li to include multiple friction wheels/discs in order to clean the pipe while moving it (Garner lines 58-68) and also provide the gearing configuration of Kratt to allow for multiple brushes to be present in order to clean varied size tubes rapidly (Kratt Col.2 lines 70 to Col.3 line 5 & Col.4 lines 4-8). More specifically the modification would add a fourth transmission shaft (see Kratt Fig.1 what would be ref 5’’) that has one gear (what would be ref 11’’) which connects which connects to the third shaft, and another gear (another ref 11’’, see Kratt Fig.1 showing at least two of said gears on each shaft) that connects to a fifth transmission shaft (i.e. third brush shaft) via the fifth shaft gear (see gear on the shaft for spinning brush, see exemplary Kratt Fig.1 ref 12). Since Li is modified to provide wheels and brushes at least some of the wheels will be provided on at least one side of the fifth, sixth, and tenth through twelfth. Furthermore, the addition of multiple gears and shafts is well-known for its common and routine purpose of decreasing rotating speed and increasing torque (evidentiary references Disbrow [0027], Jiang [0060]), & Illingworth [0139]) and reverse of increasing rotation speed and reducing torque (see NPL1 page 5 section under Gears for speed subheading) as is desired for cleaning pipes (Kratt Col.3 lines 30-40).
As to claim 2, Modified Li teaches the mechanism of claim 1, wherein the second and third gear are concentrically arranged (see Kratt Fig.1).

As to claim 4, Modified Li teaches the mechanism of claim 1, wherein the wheels are circular (Li Figs.1-2).
As to claim 6, Modified Li teaches the mechanism of claim 1, wherein the hooks are recited as part of the furnace tube and the furnace tube is intended use. Thus, Modified Li only needs to be able to accommodate a furnace tube with said hooks. Since the Modified Li provides a device for different sized pipes it is reasonably expected that a furnace tube with such hooks is capable of being used. Alternatively, assuming arguendo that the hooks are not intended use, the rings which hold the pipe (see Kratt Fig.1 refs 3 & 3’) reads on a hook body as it is a curved device for holding and an upper part of said ring reads on a mounting block as the roller and/or braces are mounted on said ring (Kratt Col.2 lines 10-30).
As to claim 7, Modified Li teaches the mechanism of claim 1, wherein the first through fifth shaft and the driving wheel are parallel to each other (see Kratt Fig.1).
As to claim 8, Modified Li teaches the mechanism of claim 1, wherein the second transmission shaft is located at a middle portion and above the first and third shafts (See Kratt Fig.1, second shaft ref 15 between first and third refs 5 & 5’, since the shafts rotate there exists a point in time where the second shaft is above the first and third shafts).
As to claim 9, Modified Li teaches the mechanism of claim 1, wherein the fifth transmission shaft (i.e. the scenario when the fifth shaft is a third brush attached to a fourth transmission shaft 5’’) is located at a middle portion and above the third and fourth shafts (See Kratt Fig.1, second shaft ref 15 between first and third refs 5 & 5’, thus the third brush shaft , which is the fifth shaft, would be located between the third shaft 5’ and a fourth shaft 5’’). Since .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN208853394U), Garner (US1581400A), Kratt (US3641608A), and evidentiary references Illingworth (US20190086017A1), Jiang (US20180369874A1), Disbrow (US20070094820A1), and “Gears” by Chris Woodford (see attached NPL, hereafter NPL1) as applied to claim 1 above, and further in view of Carpmail (US2307449A).
As to claim 5, Modified Li teaches the mechanism of claim 1, wherein the mechanism appears to have an L shape (see Li Fig.1) and at least some portion of the frame makes up an L shape (see Kratt Fig.1). It is not explicitly disclosed that the frame has an L-shape, however such a feature would have been obvious to a skilled artisan, especially in view of Carpmail.
Carpmail discloses an art related pipe cleaning device wherein it is known that a frame for a pipe cleaning device can take any desired shape (Page 1, second column, lines 35-40). Thus, one of ordinary skill in the art would have found an L-shape to have been an obvious design choice that could be selected. Furthermore, absent evidence to the contrary, a skilled artisan would find the shape of the frame to a normal, conventional, and routine design choice (see MPEP 2144.04).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Otaki (US5254172A) discloses a furnace tube cleaning device with a motor and gearing arrangement for rotating the furnace tube while being supported on rollers (Fig.1 refs 14/16/18/20).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Holliday (US3210788A) discloses a pipe cleaning machine with multiple shafts and gears (see Fig.2).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishigami (US20150075572A1) discloses a cleaning device that provides multiple rollers (Fig.4 refs 87/93/97/98) for rotating an article and further showcases that such rollers have shafts that can be mounted to a base (Fig.5).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hauser (US2631315A) discloses a machine for cleaning pipes with many gears and shafts (Figs.1-4).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jinnett (US1898964A) discloses a pipe cleaning machine with a plurality of shafts connected via gearing arrangements (see Figures).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Noe (US20140334903A1) discloses the cleaning of a cylindrical object having rollers (Fig.2 refs 76) and bands that allow for hooking of the cylindrical objecting for securement (Fig.2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711